




--------------------------------------------------------------------------------



EXHIBIT 10.11


        
EMCORE Corporation 2012 Equity Incentive Plan


Performance-Based Restricted Stock Unit Award Agreement


To: []


EMCORE Corporation, a New Jersey corporation (the “Company”), has granted you an
award (the “Award”) of a target number of [] performance-based restricted stock
units (the “Restricted Stock Units”) under the EMCORE Corporation 2012 Equity
Incentive Plan, as adopted effective January 25, 2012, and as further amended
from time to time (the “Plan”), conditioned upon your agreement to the terms and
conditions described below. Each Restricted Stock Unit represents, on the books
of the Company, a unit which is equivalent to one share of the Company’s common
stock, no par value per share (the “Common Stock”). The effective “Grant Date”
will be [], subject to your promptly signing and returning a copy of this
Agreement (as defined below) to the Company.
This Performance-Based Restricted Stock Unit Award Agreement (the “Agreement”)
evidences the Award of the Restricted Stock Units. This Agreement and the Award
of the Restricted Stock Units are made in consideration of your employment or
service relationship with the Company or an Affiliate of the Company (as
applicable, your “Employer”). The Award is subject in all respects to and
incorporates by reference the terms and conditions of the Plan and any terms and
conditions relating to Restricted Stock Units and specifies other applicable
terms and conditions of your Restricted Stock Units.
A copy of the Plan and the Prospectus for the Plan, as amended from time to time
(the “Prospectus”), is being provided or made available to you in connection
with the Award. By executing this Agreement, you acknowledge that you have
received a copy of the Plan and the Prospectus. You may request additional
copies of the Plan or Prospectus by contacting EMCORE Corporation, Attn: Chief
Financial Officer, 2015 West Chestnut Street, Alhambra, CA 91803. You also may
request from the Secretary of the Company copies of the other documents that
make up a part of the Prospectus (described more fully at the end of the
Prospectus), as well as all reports, proxy statements and other communications
distributed to the Company’s security holders generally.
1.Terminology; Conflicts. The Glossary at the end of this Agreement includes
definitions of certain capitalized words used in this Agreement. All terms not
defined in this Agreement (including the Glossary) have the meanings given in
the Plan. Unless otherwise specifically provided in this Agreement, in the event
of any conflict, ambiguity or inconsistency between or among any defined term in
this Agreement or the Plan, the provisions of, first, the Plan and second, this
Agreement, will control in that order of priority, except in the case of Section
14 of this Agreement, which will control in all cases.


2.Terms and Conditions of Award. The following terms and conditions will apply:
(a)Performance Vesting Condition. Your target number of Restricted Stock Units
shall be subject to the performance-based forfeiture and vesting provisions
below:
(i)All of the Restricted Stock Units are nonvested and forfeitable as of the
Grant Date.
(ii)Subject to earlier termination as provided in this Agreement, your
Restricted Stock Units are subject to a vesting requirement based on the
Company’s Total Shareholder Return achieved relative to the Total Shareholder
Return for the Index. The Company’s Total Shareholder Return will be measured
over a three-year performance period that will begin on [] and end on [] (the
“Performance Period”). Total Shareholder Return performance for the Performance
Period will be determined with reference to the goals set forth in the table
below:





--------------------------------------------------------------------------------





Total Shareholder Return for the Performance Period Relative to the Total
Shareholder Return for the Index
% of Target Number of Units Becoming Vested and Nonforfeitable
<50% of Index
0%
50% of Index
0%
60% of Index
20%
80% of Index
60%
100% of Index
100%
120% of Index
140%
140% of Index
180%
150% of Index
200%
>150 of Index%
200%



Except as described below, all of your Restricted Stock Units will terminate for
no consideration at the end of the Performance Period if the Company achieves a
Total Shareholder Return that is equal to or less than fifty percent (50%) of
the Total Shareholder Return for the Index. If the Company achieves a Total
Shareholder Return relative to the Index for the Performance Period between the
percentages listed in the table above, the percentage of your Restricted Stock
Units that will be eligible to become vested and nonforfeitable will be
pro-rated on a straight-line basis between the closest two percentages listed in
the table above. The maximum percentage of your Restricted Stock Units that may
be eligible to become vested and nonforfeitable is the maximum percentage listed
in the table above. Any of your Restricted Stock Units that do not become
eligible to become vested and nonforfeitable at the end of the Performance
Period based on the Company’s Total Shareholder Return for the Performance
Period will automatically terminate for no consideration at the end of the
Performance Period.
(iii)The Restricted Stock Units are intended to qualify as “performance based
compensation” under Section 162(m) of the Code. Accordingly, the Administrator
shall follow any procedures determined by it from time to time to be necessary
or appropriate to ensure qualification of the Restricted Stock Units under
Section 162(m) of the Code (including, without limitation, certifying in writing
the achievement of the Total Shareholder Return for the Performance Period
relative to the Index before any payment is made with respect to any Restricted
Stock Units).
(b)Continued Service Vesting Condition. In addition to achievement of the Total
Shareholder Return performance-vesting requirements set forth above, in order
for any of your Restricted Stock Units to become vested and nonforfeitable, you
must continue to be a Service Provider through the last day of the Performance
Period. Unless this Agreement provides to the contrary, none of the Restricted
Stock Units will become vested and nonforfeitable after you cease to be a
Service Provider, and any Restricted Stock Units that are nonvested and
forfeitable as of the date you cease to be a Service Provider shall terminate
for no consideration.
(c)Change in Control. If a Change in Control occurs while any of your Restricted
Stock Units are outstanding, the following provisions shall apply:
(i)If the Change in Control occurs after the end of the Performance Period but
before any Restricted Stock Units that have become vested and nonforfeitable
based on the Company’s Total Shareholder Return performance for the completed
Performance Period have been paid, such vested and nonforfeitable Restricted
Stock Units will be paid as provided for in Section 2(e) below.
(ii)If the Change in Control occurs during the Performance Period while any of
your Restricted Stock Units are outstanding, the Performance Period (an
“Adjusted Performance Period”) will be deemed to end on the day immediately
preceding the Change in Control and performance will be measured based on the
Company’s Total Shareholder Return relative to the Index through the date of the
Change in Control, provided that (1) instead of using an average stock price to
measure the Company’s Total Shareholder Return at the end of the Adjusted
Performance Period, the Company’s Total Shareholder Return at the end of the
Adjusted Performance Period will be measured using the price per share of Common
Stock to be paid in the Change in Control in accordance with the definitive
agreement governing the transaction constituting the Change in Control (or, in
the absence of such agreement, the closing price per share of Common Stock on
the last trading day prior to the Change in Control, as reported at the close of
regular trading on the principal exchange on which the Common Stock is listed),
and (2) the Total Shareholder Return for the Index shall be determined in
accordance with the definition of Total Shareholder Return, but using the day
immediately preceding the Change in Control as the last day of the Adjusted
Performance





--------------------------------------------------------------------------------





Period. Any Restricted Stock Units that become eligible to become vested and
nonforfeitable based on the Company’s Total Shareholder Return performance for
the Adjusted Performance Period (or if you are a party to an employment
agreement with the Company (an “Employment Agreement”) that entitles you to vest
in a minimum of the target number of Restricted Stock Units for the Adjusted
Performance Period as a result of a Change in Control or qualifying termination
of employment following a Change in Control, the target number of Restricted
Stock Units if greater) shall be referred to as “Adjusted Performance Period
Units”). For the avoidance of doubt, if you are party to an Employment Agreement
that entitles you to vest in a specified percentage of your outstanding equity
awards as a result of a Change in Control or qualifying termination of
employment following a Change in Control, the Employment Agreement shall entitle
you to vest in the Adjusted Performance Period Units as determined above.
(iii)Any Restricted Stock Units for the Adjusted Performance Period that do not
become Adjusted Performance Period Units shall terminate at the end of the
Adjusted Performance Period for no consideration.
(iv)If you are a party to an Employment Agreement that entitles you to vest in
the Adjusted Performance Period Units for the Adjusted Performance Period solely
as a result of a Change in Control, you will be entitled to vest in the number
of Adjusted Performance Period Units becoming vested and nonforfeitable pursuant
to the terms of your Employment Agreement (the “Accelerated Adjusted Units”).
The Accelerated Adjusted Units will be paid as provided for in Section 2(e)
below.
(v)Any Adjusted Performance Period Units for the Adjusted Performance Period
that are not Accelerated Adjusted Units (the “Time-Based Adjusted Units”), will
become vested and nonforfeitable on the last day of the original Performance
Period (before any adjustment), subject to you continuing to be a Service
Provider through such date. In addition, (1) if you suffer an involuntary
termination without Cause (which shall have the same meaning as in your
Employment Agreement, or if you are not party to an Employment Agreement, shall
have the same meaning as in the Plan) within two years following the Change in
Control and prior to the last day of the original Performance Period, all of
your unvested Time-Based Adjusted Units will become vested and nonforfeitable as
of the date of your termination without Cause, and (2) if you are party to an
Employment Agreement that entitles you to vest in any Time-Based Adjusted Units
as a result of a qualifying termination of employment following a Change in
Control and you experience a qualifying termination of employment prior to the
last day of the original Performance Period, the applicable number of Time-Based
Adjusted Units becoming vested pursuant to the terms of your Employment
Agreement will become vested and nonforfeitable as of the date of your
qualifying termination of employment. Any Time-Based Adjusted Units becoming
vested and nonforfeitable will be paid as provided for in Section 2(e) below.
(vi)Notwithstanding anything to the contrary in this Agreement or the Plan, in
the event of a Change in Control in which the Restricted Stock Units are not
honored, assumed or substituted with an Alternative Award, all of the Adjusted
Performance Period Units shall become vested and nonforfeitable as of the last
day of the Adjusted Performance Period and will be paid as provided for in
Section 2(e) below. For the avoidance of doubt and notwithstanding anything to
the contrary in the Plan, any Restricted Stock Units for an Adjusted Performance
Period that do not become Adjusted Performance Period Units shall terminate at
the end of the Adjusted Performance Period.
(d)Termination of Service. If you cease to be a Service Provider for any reason,
all Restricted Stock Units that are not then vested and nonforfeitable will,
after giving effect to any accelerated vesting as a result of your ceasing to be
a Service Provider, be immediately forfeited for no consideration.
(e)Settlement. Any Restricted Stock Units subject to this Award that become
vested and nonforfeitable shall be paid in an equivalent number of whole shares
of Common Stock (with any fractional Restricted Stock Units rounded down to the
nearest whole number of shares of Common Stock) as soon as practicable following
the applicable vesting date, but in any event no later than the 15th day of the
third calendar month following the end of the calendar year in which the vesting
date occurs; provided that any Restricted Stock Units that become vested and
nonforfeitable in connection with or following a Change in Control will be paid
no later than the 30th day following the applicable vesting date. Upon issuance,
such shares of Common Stock may be sold, transferred, pledged, assigned or
otherwise alienated or hypothecated in compliance with Applicable Law, this
Agreement and any other agreement to which such shares are subject. Your
settlement rights pursuant to this Agreement shall be no greater than the right
of any unsecured general creditor of the Company. The Company will not be
required to issue fractional shares of Common Stock upon settlement of the
Restricted Stock Units.


3.Restrictions on Transfer. You may not sell, assign, transfer, pledge, hedge,
hypothecate, encumber or dispose of in any way (whether by operation of law or
otherwise) any Restricted Stock Units, and Restricted Stock Units may not be
subject to execution, attachment or similar process. Any sale or transfer, or
purported sale or transfer, shall be null and void. The Company will not be
required to recognize on its books any action taken in contravention of these
restrictions.







--------------------------------------------------------------------------------





4.Issuance of Shares.
(a)Notwithstanding any other provision of this Agreement, you may not sell the
shares of Common Stock acquired upon vesting of the Restricted Stock Units
unless such shares are registered under the Securities Act, or, if such shares
are not then so registered, such sale would be exempt from the registration
requirements of the Securities Act. The sale of such shares must also comply
with other Applicable Law and any applicable insider trading policy of the
Company governing the Common Stock and you may not sell the shares of Common
Stock if the Company determines that such sale would not be in material
compliance with such Applicable Law or insider trading policy.
(b)The shares of Common Stock issued in settlement of the Restricted Stock Units
shall be registered in your name. The Company will deliver a share certificate
to you, or deliver shares electronically or in certificate form to your
designated broker on your behalf. If you are deceased (or in case of your
Disability and if necessary) at the time that a delivery of share certificates
is to be made, the certificates will be delivered to your executor,
administrator, legally authorized guardian or personal representative. The
Company may at any time place legends referencing any Applicable Law
restrictions on all certificates representing shares of Common Stock issued
pursuant to this Agreement, and the certificate shall bear such restrictive
legends or restrictions as the Company, in its sole discretion, shall require.
You will, at the request of the Company, promptly present to the Company any and
all certificates representing shares acquired pursuant to this Agreement in your
possession in order to carry out the provisions of this Section 4(b).
(c)The grant of the Restricted Stock Units and the shares of Common Stock issued
in settlement of the Restricted Stock Units will be subject to and in compliance
with all applicable requirements of Applicable Law with respect to such
securities. No shares of Common Stock may be issued hereunder if the issuance of
such shares would constitute a violation of any Applicable Law. The inability of
the Company to obtain from any regulatory body having jurisdiction the
authority, if any, deemed by the Company’s legal counsel to be necessary to the
lawful issuance of any shares subject to the Restricted Stock Units shall
relieve the Company of any liability in respect of the failure to issue such
shares as to which such requisite authority shall not have been obtained. As a
condition to the settlement of the Restricted Stock Units, the Company may
require you to satisfy any qualifications that may be necessary or appropriate,
to evidence compliance with any Applicable Law and to make any representation or
warranty with respect thereto as may be requested by the Company.
(d)Postponement of Delivery. The Company may postpone the issuance and delivery
of any shares of Common Stock provided for under this Agreement for so long as
the Company determines to be necessary or advisable to satisfy the following:
(i)the completion or amendment of any registration of such shares or
satisfaction of any exemption from registration under any Applicable Law;
(ii)compliance with any requests for representations; and
(iii)receipt of proof satisfactory to the Company that a person seeking such
shares on your behalf upon your Disability (if necessary), or upon your estate’s
behalf after your death, is appropriately authorized.


5.Tax Withholding. The Company or the Employer shall be entitled to require a
cash payment by or on your behalf (including, without limitation, subject to
such procedures as the Administrator may adopt, pursuant to a broker-assisted
“cashless” arrangement with a third party who facilitates the sale of shares of
Common Stock deliverable upon any payment of Restricted Stock Units) and/or to
deduct from other compensation payable to you any sums required by federal,
state or local tax law to be withheld with respect to the grant, vesting or
payment of the Restricted Stock Units in whole or in part. The Company may, in
its discretion, agree that it will, upon any payment of shares of Common Stock
in respect of the Restricted Stock Units, automatically reduce the number of
shares to be delivered by (or otherwise reacquire) the appropriate number of
whole shares, valued at their then Fair Market Value, to satisfy any withholding
obligations of the Company and the Employer with respect to such distribution of
shares at the applicable withholding rates.


6.Adjustments for Corporate Transactions and Other Events.
(a)Adjustment Events. Upon an Adjustment Event, the number of Restricted Stock
Units and the number of such Restricted Stock Units that are nonvested and
forfeitable will, without further action of the Administrator, be adjusted to
reflect such event pursuant to the provisions of Section 15.1 of the Plan. The
Administrator may make adjustments, in its discretion, to address the treatment
of fractional shares with respect to the Restricted Stock Units as a result of
the Adjustment Event. Adjustments under this Section 6 will be made by the
Administrator, whose determination as to what adjustments, if any, will be made
and the extent thereof will be final, binding and conclusive. No fractional
Restricted Stock Units will result from any such adjustments. Any such
adjustment shall be consistent with section 162(m) of the Code to the extent the
Restricted Stock Units are subject to such section of the Code.
(b)Binding Nature of Agreement. The terms and conditions of this Agreement will
apply with equal force to any additional and/or substitute securities received
by you in exchange for, or by virtue of your granting of, the Restricted Stock
Units, whether as a result of any Adjustment Event or other similar event,
except as otherwise determined by the Administrator. If the Restricted Stock
Units are converted into or exchanged for, or stockholders of the Company
receive by reason of any distribution in total or partial liquidation or
pursuant to any merger of the Company or acquisition of





--------------------------------------------------------------------------------





its assets, securities of another entity, or other property (including cash),
then the rights of the Company under this Agreement will inure to the benefit of
the Company’s successor, and this Agreement will apply to the securities or
other property received upon such conversion, exchange or distribution in the
same manner and to the same extent as the Restricted Stock Units.


7.Dividend Equivalent Rights. As of each date that the Company pays an ordinary
cash dividend on its outstanding Common Stock for which the related record date
occurs after the Grant Date and prior to the date all Restricted Stock Units
subject to the Award have either been paid or have terminated, the Company shall
credit you with an additional number of Restricted Stock Units equal to (a) the
amount of the ordinary cash dividend paid by the Company on a single share of
Common Stock on that date, multiplied by (b) the number of Restricted Stock
Units subject to the Award outstanding and unpaid as of such record date
(including any Restricted Stock Units previously credited under this Section 7
and with such total number subject to adjustment pursuant to Section 15.1 of the
Plan and this Agreement), divided by (c) the closing price of a share of Common
Stock on that date. Any Restricted Stock Units credited pursuant to the
foregoing provisions of this Section 7 will be subject to the same vesting,
payment, termination and other terms, conditions and restrictions as the
original Restricted Stock Units to which they relate. No crediting of Restricted
Stock Units will be made pursuant to this Section 7 with respect to any
Restricted Stock Units which, as of the related record date, have either been
paid or have terminated.


8.No Right to Continued Employment or Service. The Award shall not confer upon
you any right to be retained as a Service Provider, nor restrict in any way the
right of your Employer, which right is hereby expressly reserved, to terminate
your employment or service relationship at any time with or without Cause
(regardless of whether such termination results in (a) the failure of any Award
to vest; (b) the forfeiture of any unvested or vested portion of any Award;
and/or (c) any other adverse effect on your interests under the Plan). Nothing
in the Plan or this Agreement shall confer on you the right to receive any
future Awards under the Plan.


9.No Rights as Stockholder. You shall not have any rights as a stockholder of
the Company with respect to any shares of Common Stock corresponding to the
Restricted Stock Units granted hereby unless and until shares of Common Stock
are issued to you in respect thereof. No adjustment shall be made for dividends,
distributions or other rights for which the record date is prior to the date
such certificate or certificates are issued, except as provided in Section 6 and
Section 7 of this Agreement.


10.The Company’s Rights. The existence of the Restricted Stock Units does not
affect in any way the right or power of the Company or its stockholders to make
or authorize any or all adjustments, recapitalizations, reorganizations or other
changes in the Company’s capital structure or its business, including that of
its Affiliates, or any merger or consolidation of the Company or any Affiliate,
or any issue of bonds, debentures, preferred or other stocks with preference
ahead of or convertible into, or otherwise affecting the Common Stock or the
rights thereof, or the dissolution or liquidation of the Company or any
Affiliate, or any sale or transfer of all or any part of the Company’s or any
Affiliate’s assets or business, or any other corporate act or proceeding,
whether of a similar character or otherwise.


11.Entire Agreement. This Agreement, inclusive of the Plan incorporated into
this Agreement, contains the entire agreement between you, your Employer and the
Company with respect to the Restricted Stock Units. Any and all existing oral or
written agreements, representations, warranties, written inducements, or other
communications made prior to the execution of this Agreement by any person with
respect to the Award or the Restricted Stock Units are superseded by this
Agreement and are void and ineffective for all purposes.


12.Conformity with Plan. This Agreement is intended to conform in all respects
with, and is subject to all applicable provisions of, the Plan. In the event of
any ambiguity in this Agreement or any matters as to which this Agreement is
silent, the Plan will govern.


13.Amendment. This Agreement may be amended from time to time by the
Administrator in its discretion; provided, however, that this Agreement may not
be modified in a manner that would have a materially adverse effect on the
Restricted Stock Units as determined in the discretion of the Administrator,
except as provided in the Plan or in any other written document signed by you
and the Company. This Agreement may not be amended, modified or supplemented
orally.


14.Governing Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of New Jersey
applicable to contracts executed and to be performed entirely within such state,
without regard to the conflict of law provisions thereof.


15.Severability. If a court of competent jurisdiction determines that any
portion of this Agreement is in violation of any statute or public policy, then
only the portions of this Agreement which violate such statute or public policy
shall be stricken, and all portions of this Agreement which do not violate any
statute or public policy shall continue in full force and effect. Further,





--------------------------------------------------------------------------------





it is the parties’ intent that any court order striking any portion of this
Agreement should modify the terms as narrowly as possible to give as much effect
as possible to the intentions of the parties’ under this Agreement.


16.Further Assurances. You agree to use your reasonable and diligent best
efforts to proceed promptly with the transactions contemplated herein, to
fulfill the conditions precedent for your benefit or to cause the same to be
fulfilled and to execute such further documents and other papers and perform
such further acts as may be reasonably required or desirable to carry out the
provisions hereof and the transactions contemplated herein. The Company may
require you to furnish or execute such other documents as the Company shall
reasonably deem necessary (a) to evidence such exercise or (b) to comply with or
satisfy the requirements of Applicable Law.


17.Investment Representation. If at the time of settlement of all or part of the
Restricted Stock Units, the Common Stock is not registered under the Securities
Act and/or there is no current prospectus in effect under the Securities Act
with respect to the Common Stock, you shall execute, prior to the issuance of
any shares of Common Stock in settlement of the Restricted Stock Units to you by
the Company, an agreement (in such form as the Administrator may specify) in
which you, among other things, represent, warrant and agree that you are
acquiring the shares acquired under this Agreement for your own account, for
investment only and not with a view to the resale or distribution thereof, that
you have knowledge and experience in financial and business matters, that you
are capable of evaluating the merits and risks of owning any shares of Common
Stock acquired under this Agreement, that you are a person who is able to bear
the economic risk of such ownership and that any subsequent offer for sale or
distribution of any of such shares shall be made only pursuant to (a) a
registration statement on an appropriate form under the Securities Act, which
registration statement has become effective and is current with regard to the
shares being offered or sold, or (b) a specific exemption from the registration
requirements of the Securities Act, it being understood that to the extent any
such exemption is claimed, you shall, prior to any offer for sale or sale of
such shares, obtain a prior favorable written opinion, in form and substance
satisfactory to the Administrator, from counsel for or approved by the
Administrator, as to the applicability of such exemption thereto.


18.Headings. Section headings are used in this Agreement for convenience of
reference only and shall not affect the meaning of any provision of this
Agreement.


19.Binding Effect; Benefits. This Agreement shall be binding upon and inure to
the benefit of the parties to this Agreement and their respective successors and
assigns. Nothing in this Agreement, express or implied, is intended or shall be
construed to give any person other than the parties to this Agreement or their
respective successors or assigns any legal or equitable right, remedy or claim
under or in respect of any agreement or any provision contained herein.


20.Section 409A. It is intended that the terms of the Award will not result in
the imposition of any tax liability pursuant to Section 409A of the Code. This
Agreement shall be construed and interpreted consistent with that intent.


21.Interpretation. The Administrator shall have full power and discretion to
construe and interpret the Plan (and any rules and regulations issued
thereunder) and this Award. Any determination or interpretation by the
Administrator under or pursuant to the Plan or this Award shall be final and
binding and conclusive on all persons affected hereby.


22.Authorization to Share Personal Data. You authorize any Affiliate of the
Company that employs or retains you or that otherwise has or lawfully obtains
personal data relating to you to divulge or transfer such personal data to the
Company or to a third party, in each case in any jurisdiction, if and to the
extent appropriate in connection with this Agreement or the administration of
the Plan.


23.Notices. All notices and other communications required or permitted to be
given under this Agreement shall be in writing and shall be deemed to have been
given if delivered personally or sent by certified or express mail, return
receipt requested, postage prepaid, or by any recognized international
equivalent of such delivery, to the Company or you, as the case may be, at the
following addresses or to such other address as the Company or you, as the case
may be, shall specify by notice to the other:





--------------------------------------------------------------------------------





(i)if to the Company, to it at:
EMCORE Corporation
2015 West Chestnut Street
Alhambra, CA 91803
Attention: Chief Financial Officer
Fax: (626) 293-3424
(ii)if to you, to your most recent address as shown on the books and records of
the Company or Affiliate employing or retaining you.
All such notices and communications shall be deemed to have been received on the
date of delivery if delivered personally or on the third business day after the
mailing thereof.
24.Limitation on Rights; No Right to Future Grants; Extraordinary Item of
Compensation. By entering into this Agreement and accepting the Awards evidenced
hereby, you acknowledge: (a) that the Plan is discretionary in nature and may be
suspended or terminated by the Company at any time; (b) that the Award does not
create any contractual or other right to receive future grants of Awards; (c)
that participation in the Plan is voluntary; (d) that the value of the Awards is
not part of normal or expected compensation for purposes of calculating any
severance, resignation, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments; and (e)
that the future value of the Common Stock is unknown and cannot be predicted
with certainty.


25.Consent to Electronic Delivery. By entering into this Agreement and accepting
the Award evidenced hereby, you hereby consent to the delivery of information
(including, without limitation, information required to be delivered to you
pursuant to Applicable Law) regarding the Company and its Affiliates, the Plan,
this Agreement and the Award via Company web site or other electronic delivery.


26.Clawback Policy. The Restricted Stock Units are subject to the terms of the
Company’s recoupment, clawback or similar policy as it may be in effect from
time to time, as well as any similar provisions of Applicable Law, any of which
could in certain circumstances require repayment or forfeiture of the Restricted
Stock Units or any shares of Common Stock or other cash or property received
with respect to the Restricted Stock Units (including any value received from a
disposition of the shares acquired upon payment of the Restricted Stock Units).


27.Counterparts. This Agreement may be executed in counterparts (including
electronic signatures or facsimile copies), each of which will be deemed an
original, but all of which together will constitute the same instrument.


{The Glossary follows on the next page.}





--------------------------------------------------------------------------------







GLOSSARY




(a)“Index” means the Russell Microcap Index.


(b)“Total Shareholder Return” means the total shareholder return over the
Performance Period for either the Company or the Index assuming that any
dividends are reinvested in a company’s stock on the payment date. Except as
provided in Section 2(c)(ii)), (1) total shareholder return for the Company
shall be calculated using (i) the average Company stock price at the close of
regular trading on the principal exchange on which the stock is listed or traded
for the 30-trading-day period ending with the last day on which the applicable
exchange is open for trading preceding the first day of the Performance Period,
and (ii) the average Company stock price at the close of regular trading on the
principal exchange on which the stock is listed or traded for the 30-trading-day
period ending with the last trading day of the Performance Period, and (2) total
shareholder return for the Index will be measured over the same 30-trading day
periods as for the Company.


(c)“Securities Act” means the Securities Act of 1933 and the rules promulgated
thereunder, as amended.


(d)“You”; “Your”. You means the recipient of the Restricted Stock Units as
reflected in the first paragraph of this Agreement. Whenever the word “you” or
“your” is used in any provision of this Agreement under circumstances where the
provision should logically be construed, as determined by the Administrator, to
apply to the estate, personal representative, or beneficiary to whom the
Restricted Stock Units may be transferred by will or by the laws of descent and
distribution, the words “you” and “your” will be deemed to include such person.


{The signature page follows.}





--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer as of [Date].


EMCORE CORPORATION


By:     
Date:     


The undersigned hereby represents that he/she has read the Prospectus and is
familiar with the Plan’s terms. The undersigned hereby acknowledges that he/she
has carefully read this Agreement and agrees, on behalf of himself/herself and
on behalf of his/her beneficiaries, estate and permitted assigns, to be bound by
all of the provisions set forth herein, and that the Award and Restricted Stock
Units are subject to all of the terms and provisions of this Agreement, and of
the Plan under which it is granted, as the Plan and this Agreement may be
amended in accordance with their respective terms. The undersigned agrees to
accept as binding, conclusive, and final all decisions or interpretations of the
Administrator concerning any questions arising under this Agreement or the Plan
with respect to the Award or Restricted Stock Units.


WITNESS
AWARD RECIPIENT


        


Date:     





